FILED
                            NOT FOR PUBLICATION
                                                                               NOV 19 2020
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No.   17-10171

               Plaintiff-Appellee,                D.C. No.
                                                  2:15-cr-00094-LDG-VCF-1
 v.                                               District of Nevada,
                                                  Las Vegas
DEANDRE SPENCER COTTON,

               Defendant-Appellant.               ORDER


Before: D.W. NELSON, W. FLETCHER, and BYBEE, Circuit Judges.

        Judges D.W. Nelson and Bybee voted to grant the petition for panel

rehearing and voted to vacate the memorandum disposition. Judge W. Fletcher

voted to deny the petition for panel rehearing.

        Judge W. Fletcher voted to deny the petition for rehearing en banc. Judges

D.W. Nelson and Bybee recommended denying the petition for rehearing en banc

as moot.

        Appellant’s petition for rehearing is GRANTED. The memorandum

disposition filed on September 28, 2020, is VACATED pending USA v.Figueroa-

Beltran, 16-10388, in this court. The petition for rehearing en banc is DENIED as

moot.